Grice, Justice.
The evidence, with all reasonable deductions or inferences therefrom, did not demand a finding in the plaintiff’s favor. The record does not support its contention that the counter-claim arose after the filing of the suit, nor can Bible be denied the right to assert this counter-claim merely because he was a stockholder and treasurer of the plaintiff. 19 C. J. S. §§ 798, 810. The record presents no case of other creditors of the corporation con*727testing with him as to priority of liens; and the mere fact that the corporation may be insolvent affords no reason why a verdict should be denied on his counter-claim. The uncontradicted evidence in this record supported his claim. If 'it spoke the truth, the plaintiff was not entitled to a verdict, and it was erroneous so to direct in its favor.

Judgment reversed.


All the Justices concur, except Hewlett, J., not participating.